Citation Nr: 0926655	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
Syndrome (CMT Syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to September 
1954.
This matter arises before the Board of Veterans' Appeals 
(Board) from May 2003 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran requested a hearing that was scheduled for April 
2005 at the VA Central Office in Washington, DC.  The record 
reflects that the Veteran failed to report for his hearing.  
If a Veteran fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case proceeds as though the request for a hearing has 
been withdrawn.  38 C.F.R. § 20.704(d) (2008).  Since the 
Veteran did not request postponement, his hearing request is 
deemed withdrawn.

In June 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
assistance, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

The Board received a written statement from the appellant 
since the AMC issued its May 2009 Supplemental Statement of 
the Case (SSOC), which was not accompanied by a waiver of the 
appellant's right to initial RO/AMC consideration.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  However, as the additional 
statement is essentially duplicative of other statements and 
evidence already contained in the record, there is no 
prejudice to the Veteran in proceeding with appellate review.


FINDING OF FACT

The Veteran's CMT Syndrome pre-existed his entrance into 
active military service and did not increase in severity 
beyond its natural progression during active duty military 
service.  




CONCLUSION OF LAW

The Veteran's CMT Syndrome existed prior to service and was 
not aggravated beyond its natural progression by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the Board remanded the case, the AMC advised the 
Veteran in June 2007 of what the evidence must show to 
establish entitlement to service connection for his claimed 
disorder and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  The 
June 2007 VCAA notice letter also addressed the elements of 
degree of disability and effective date.  The AMC then 
readjudicated the Veteran's claim in May 2009.    

The Board further notes that the Veteran was provided with a 
copy of the May 2003 and August 2003 rating decisions, the 
September 2004 Statement of the Case (SOC), and the May 2009 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with a compensation and pension examination in 
February 2009, obtained the Veteran's private medical 
records, and associated the Veteran's service treatment 
records (STRs) with the claims file.  The AMC also attempted 
to obtain the Veteran's social security disability records, 
but the Social Security Administration informed the AMC that 
those records have been destroyed.      

The Veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The Board notes that congenital or developmental 
defects are usually not diseases or injuries within the 
meaning of applicable law and regulations for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2006).  However, service 
connection may be granted for hereditary diseases that either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
	
Analysis

The Veteran filed a claim with the VA in January 2003, 
contending that his CMT Syndrome was misdiagnosed and 
aggravated during his active military service.  More 
specifically, as he states in his June 2007 statement, he 
claims that his disorder was made worse by walking and 
marching while serving on active duty.  However, the evidence 
of record does not support his claim, and, for the reasons 
below, the Veteran's claim is denied.

The medical evidence of record as a whole indicates that the 
Veteran's currently diagnosed CMT Syndrome is an inherited 
neurological disorder that was not aggravated by his active 
military service.  Initially, the Board notes that a 
preexisting foot injury is reflected on the Veteran's 
enlistment report of medical examination.  The report notes 
that the Veteran's feet were abnormal and that he suffered 
from mildly symptomatic pes planus.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  As pes planus is a 
manifestation of CMT Syndrome and was noted in the Veteran's 
enlistment report of medical examination, the Board finds 
that the presumption of soundness does not apply to this 
condition.  As such, CMT Syndrome is found to have pre-
existed the Veteran's entrance into active military service.    

According to the Veteran, he knew he had flat feet before 
service but was not diagnosed with CMT Syndrome until after 
his discharge.  However, he claims that he was not able to 
march as the normal soldier and that walking and marching had 
a definite debilitating effect on his feet.  He further 
states a neurologist in Indianapolis told him and his wife 
that a disease like CMT Syndrome would definitely be made 
worse with the "this amount of walking and marching."  
However, the Board obtained medical records from the private 
treating physicians identified by the Veteran and finds that 
they do not contain an opinion as to whether or not his CMT 
Syndrome was aggravated beyond its natural progression by his 
active military service.  In fact, the only opinion offered 
came via a neurologist in Evansville in a treatment record 
dated February 1997 that stated that a clear etiology of the 
Veteran's complaints compatible with demyelinating 
polyneuropathy was not revealed.  Furthermore, in January 
2005, a different treating physician reported that the 
Veteran had symptoms since he was a young boy that have been 
very slowly progressing.  Neither doctor mentioned marching 
or military service in their respective opinions.

Nonetheless, the Board notes that the Veteran's service 
treatment records reveal that his flat feet were examined on 
multiple occasions.  For example, an examination at Percy 
Jones Army Hospital in March 1953 noted that he suffered from 
bilateral flat feet of unknown cause.  He also complained of 
bad arches and flat feet since childhood in April 1953, when 
a doctor noted that he had arch supports made for him at 
Percy Jones Army Hospital and that he was complaining of 
continual pain in both feet.  X-rays did not reveal any 
arthritic changes or unusual displacement of the tarsal 
bones, and the Veteran was diagnosed with moderate flat feet 
and tight heel cords.  The doctor recommended heel raises and 
the continued use of longitudinal arch supports.  Then, on 
the Veteran's discharge report of medical examination, a 
clinical evaluation found that the Veteran's feet were 
normal.  Because the Veteran was not yet officially diagnosed 
with CMT Syndrome, his service treatment records also do not 
include opinions regarding whether his active military 
service aggravated his CMT Syndrome beyond its natural 
progression.

On the contrary, VA provided the Veteran with a compensation 
and pension examination in February 2009.  The VA examiner 
reviewed the Veteran's claims file and medical records and 
examined the Veteran.  After describing the Veteran's 
relevant medical history and the examination results, the VA 
examiner confirmed the Veteran's CMT Syndrome diagnosis.  He 
then opined that CMT Syndrome existed prior to service by 
definition since it is an inherited disease, that the natural 
progression of CMT Syndrome is a gradual progression that 
would include the time the Veteran was in service, and that 
the Veteran's CMT Syndrome was not related to service 
activity.  Thus, the compensation and pension examiner 
provided the only competent medical opinion of record, which 
concluded that the Veteran's CMT Syndrome pre-existed service 
and the Veteran only experienced the natural progression of 
the disease during service.  The Board finds that the 
compensation and pension examination was adequate and affords 
the examiner's opinion great probative value.  

Therefore, because the only competent medical opinion of 
record states that the Veteran only experienced CMT 
Syndrome's natural progression during service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     
    






ORDER

Entitlement to service connection for Charcot-Marie-Tooth 
Syndrome is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


